WILL     WILSON
ATTORNEY     GENERAL
                                   July 25, 1962

      Honorable C. C. Hampton              Opinion No. lT~f-lbO3
      ,County Attorney
       Comanche, Texas                     Re:   Whether a nurse or a
                                                 practitioner's asslstant
                                                 can dispense drugs or
                                                 medicine to his patients
                                                 under the prac~titioner's
                                                 direction
                                                   .   -._ and supervision,
                                                                  .
         Dear Xr. Hampton:                       ana relatea question.
                  You have requested an opinion on the following ques-
         tions:
                       "No. 1. Can a nurse or practitionerls
                  assistant dispense drugs or medicine to his
                  patients under the practitioner's direction
                  and supervision?
                       "No. 2. Can a nurse or practitioner's
                  assistant administer drugs or~medlcine to
                  his patients under the practitioner's direc-
                  tion and supervision?"
                Article 4510, Revised.Clvil Statutes of Texas, 1325,
         as amended, provides:
                       "Any person shall be regarded as prac-
                  tlcing,medicine within the meaning of this
                  law:
                       "(1) Who shall publicly profess to be
                  a physician or surgeon and shall diagnose,
                  treat, or offer to treat, any disease or
                  disorder, mental or physical, or any physical
                  deformity or injury, by any system or method,
                  or,to effect cures thereof; (2) or who shall
                  diagnose, treat or offer to treat any disease
                  or disorder, mental or physical, or any physi-
                  cal deformity or Injury by any system or method
                  and to effect cures thereof and charge there-
                  for, directly or indirectly, money or other
                  compensation; provided, however, that the pro-
                  visions of this Article shall be construed ?lith
.   .




        Hon. C. C. Wampton, page 2 (W-1403)


              and In view of Article 740, Penal Code
              of Texas, and Article 4504, Revised
              Civil Statutes of Texas as contained in
              this Act."
               Section 8 of Article 4542a, Vernon's Civil Statutes,
        as amended, provides as follows:
                   "It shall be unlawful for any person who
              Is not a registered pharmacist under the pro-
              visions of this Act to compound, mix, manufac-
              ture, combine, prepare, label, sell 01'dlstrib-
              ute at retail or wholesale any drugs or medicines,
              except In original packages. Provided that all
              persons now registered as pharmacists In this
              State shall have all the rights granted to pharma-
              cists under this Act. Provided, however; that
              nothing In this Act shall apply to or Interfere
              with any licensed practitioner of medicine, dentlst-
              ry or chiropody, who Is duly registered as such
               y his respective State Board of Examiners of this
              State, who shall supply his or her patients, as a
              physicIan, dentist or chiropodist, and by them em-
              ployed as such, with such remedies as he or she
              may desire and who does not keep a pharmacy, open
              shop or drug store, advertised or otherwise, for
              &e retailing of medicines or poisons; and pro-
              vided, further, that nothing contained In ,thls
              Act shall be construed to prevent the personal
              administration of drugs and medicines carried by
              any physician, surgeon, dentist, chiropodist 0:'
              veterinarian licensed by hisrespective Board of
              Examiners of this State, In order to supply th
              Immediate needs of his patients; . .    (Rmpha%s
              added).
               In construing the above-quoted provisions, it was held
        In Attorney Generalls Opinion W-829:
                   "By the terms of the statute, It Is unlawful
              for persons other than registered pharmacists to
              fill drug prescriptions. Lloenaed practitioners
              of medicine, dentistry or chiropody, not In the
              retail drug business, are exempted from this
              restriction when supplying their own patients.
              Since such prac.titlonersare thus exem~ptedfrom
              the provisions of the Pharmacy Act (Art. 4542a)
              they need not comply with Its licensing (Sec. gj
Ron. C. C. Hampton, page 3 (W-1403)


       or permit (Sec. 17) provisions under the
       stated circumstances.
            II
             . . .
           "Certain practitioners are exempted
      from the pharmacy law under certain desig-
      nated circumstances. However, to hold that
      these exempt practitioners could in turn au-
      thorize nurses or other aides to fill and
      dispense prescriptions would be to place In
      the hands of the practitioners the power to
      create additional exemptions over and above
      those created by the Legislature. No such
      author?.tyis attempted to be delegated by
      the Act in question, and we think the evident
      intention of the statute is to limit the prac-
      tice of pharmacy to those licensed by the
      State Board of Pharmacy, subject only to the
      specific exemptions set out in the statute.
      It Is perhaps worthy of notice that the last
      paragraph of Section 8 exempts certain senior
      pharmacy students operating under the direct ,
      supervision of a registered pharmacist. It
      uould appear that if the legislature had in-
      tended that nurses or other aides acting under
      the supervision of a practitioner should also
      be exempted, specific mention thereof would
      have been made. . . ."
       Chapter 7, Title 71, Revised Civil Statutes oL'Xxas,
1925, creates the Board of Nurse Examiners and provides for
the licensing and regulation of the practice of nursing in
this State. Section 1 of Article 4518, Revised Civil Stat-
utes of Texas, 1925, as amended, provides that it is the
duty of the Roard of Nurse Examiners to prescribe a course
of study for schools of nursing and educational programs,
which course shall Include both theory and clinical practice
In the care of men, women and children.
       The practice of nursing Is not defined by Chapter 7,
Title 71; therefore, It is our opinion that the practice of
nursing constitutes that field of endeavor commonly known as
nursing and would Include "both theory and clinical practlcc
In the care of men, women and children" for the reason that
the Board of Nurse Examiners Is required to prescribe such a
course of study for schools of nursing. Generally speaking,
the duty of the nurse Is to carry out the medical treatment
prescribed by a doctor for his patient.
                                                           -~   .




    Hon. C. C. Hampton, page 4 (Wr1-1403)


           In view of the foregoing, It is noted that the State
    has provided for the licensing and regulation of the practic~e
    of medicine, the practice of pharmacy and the practice of
    nursing. Therefore, It 1s our opinion that a nurse licensed
    under Cahpter 7, Title 71, Revised Civil Statutes of Texas,
    1925, may carry out the duties of the nursing profession by
    dlspensing or administering drugs or medicine as directed by
    a licensed doctor; however, a nurse is not authorized to per-
    form acts which constitute the practice of medicine as define?
    by Article 4510, without first obtaining a license to practice
    medicine, issued by the Texas State Board of Medical Examiners.



                 A nurse licensed under the pro-
            visions of Chapter 7, Title 71, Revised
            Civil Statutes of Texas, 1925, may carry
            out the duties of the nursing profession
.           by dispensing or admlnisterlng drugs or
            medicine as directed by a licensed doctor;
            however, a nurse is not authorized to
            perform acts which constitute practicing
            medicine as defined by Article 4510, V.C.S.,
            without first obtaining a license.
                                Yours very truly,
                               WILL WILSON
                               Attorney General of Texas




    JR:ms

    APPROVED:
    OPINION COm4ITTEE
    W. V. Geppert, Chalnrian
    Marvin Thomas
    w. 0. Shultz
    REVIEWEDFOR THE ATTORNEY GENERAL
    By: Leonard Passmore